DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.

Response to Amendment
The amendment filed 10/27/21 has been accepted and entered. Accordingly, claims 1, 6 and 17 are amended. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Application Publication No. 2016/0039541 to Beardsley et al. (Beard)

guiding the vehicles into a position defined by x, y and z coordinates relative to a base station (FIG. 1 UAV 104, LED 114, 1st control signals 145 sent between base station 120 and UAV 104, 2nd control signals 147 sent between base station 120 and UAV 104), wherein: 
(¶ 33 “The frame sensing module 150, once the frame 110 is identified to be in the space above the base station 120, acts to compute a pose 166 of the frame 110 and/or UAV 104. The landing module 154 may then transmit a first set of control signals 145 to the UAV 104, including the determined UAV pose 166, to guide the UAV 104 to a pre- landing position or hovering position above the receiving assembly 130. The landing module 154 (with assistance from the frame sensing module 150, in some cases) then monitors movement of the UAV 104, such as by further processing of the images 133 from the upward-facing camera 132, until the UAV 104 has reached the pre-landing position 164 (or an X- Y- Z position within a range of acceptable positions) above the receiving assembly 130”)
(¶ 26 “ground-based monochromatic camera combined with a vision system to determine the exact position of a quadrotor in 3-dimensional (3D) space relative to a base station, and this avoids the need for heavy on board sensors and cameras on the quadrotor”)
the base station is configured to perform at least one function selected from the group consisting of: providing shelter, a home base, refueling, loading cargo, and unloading cargo, the at least one function is performed without local human intervention 
(¶¶ 7-8 “method and docking ( or base) station ( or docking system including the docking station) are adapted to address the problem of providing a base station for a multicopter so that the multicopter can take off from the base station, land in the base station, and recharge, with all three of these functions being performed autonomously . . . return to the base station and recharge with minimal or no human intervention”), and 
a non-contact sensor is employed to guide the vehicle into the position.
(Beard, ¶ 26 “ground-based monochromatic camera combined with a vision system to determine the exact position of a quadrotor in 3-dimensional (3D) space relative to a base station, and this avoids the need for heavy on board sensors and cameras on the quadrotor”).
(¶ 33 “The frame sensing module 150, once the frame 110 is identified to be in the space above the base station 120, acts to compute a pose 166 of the frame 110 and/or UAV 104. The landing module 154 may then transmit a first set of control signals 145 to the UAV 104, including the determined UAV pose 166, to guide the UAV 104 to a pre- landing position or hovering position above the receiving assembly 130. The landing module 154 (with assistance from the frame sensing module 150, in some cases) then monitors movement of the UAV 104, such as by further processing of the images 133 from the upward-facing camera 132, until the UAV 104 has reached the pre-landing position 164 (or an X- Y- Z position within a range of acceptable positions) above the receiving assembly 130”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 2, 7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beard in view of U.S. Patent Application Publication No. 2015/0266575 to Borko (Borko)
With respect to claims 2 and 7, Beard fails to explicitly disclose the base station employs a docking probe for coupling with the remotely operated and autonomous vehicles, and the docking probe can move in at least one dimension to facilitate the coupling,
Borko, from the same field of endeavor, discloses employing a docking probe (LCM) to couple the base station and the remotely operated and autonomous vehicles (¶ 25 “LCM 20 may include a robotic mechanism settable with six axes: roll, pitch, yaw, x, y, and z, allowing the LCM to align with and intercept UAV 10 while in flight. LCM 20 may comprise a plurality of arms 24. For example, as shown in FIG. 1, six arms may be provided. Each arm may be comprised of one or more pieces to enable the arms to stretch and rotate in order to match the position of an incoming UAV 10. At the base of each arm, an electric motor may be provided for adjusting the position of the corresponding arm when launching or capturing an incoming UAV. An electric motor 26 may be provided to rotate an inner ring 28 of the LCM 20 in order to align the UAV with storage system 30. The electric motor 26 may also be configured to rotate the inner ring 28 of the LCM 20 in order to align the locking mechanism 22 with the legs of the UAV. A controller not shown) may be located within or communicatively coupled to LCM 20, and may comprise software and/or hardware to facilitate commands to capture or launch UAV. The controller may be configured to calculate and monitor the location of UAV 10 as it approaches LCM 20. The controller may include one or more transducers (e.g., a sensor, an optical sensor, an RF sensor, an IR sensor, a CCD, a camera, or the like) to determine a relative position of a UAV 10 as it approaches the LCM 20. The LCM 20 may include an inertia measurement unit (IMU) mounted to its base to measure abrupt movements of the LCM 20”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a docking probe as taught by Borko in the system of Beard in order to match the position of the incoming UAV (Borko, ¶ 25) thereby improving docking between the base station and UAV, particularly in the case of smaller UAVs with limited lifting capacity, i.e., z direction control (Borko, abstract “landing and takeoff system has means of tracking the position and orientation of the UAV in real time. The landing mechanism will be substantially aligned to the base of the air vehicle. With small UAVs, their lifting capacity is limited”) and increases payload capacity (Borko, abstract). 


With respect to claim 17, Beard discloses a method for docking remotely operated and autonomous vehicles on a base station (¶¶ 7-8 “method and docking ( or base) station ( or docking system including the docking station) are adapted to address the problem of providing a base station for a multicopter so that the multicopter can take off from the base station, land in the base station, and recharge, with all three of these functions being performed autonomously . . . return to the base station and recharge with minimal or no human intervention”) comprising: 
guiding the vehicles into a position defined by x, y and z coordinates relative to a base station; 
(FIG. 1 UAV 104, LED 114, 1st control signals 145 sent between base station 120 and UAV 104, 2nd control signals 147 sent between base station 120 and UAV 104) (¶ 33 “The frame sensing module 150, once the frame 110 is identified to be in the space above the base station 120, acts to compute a pose 166 of the frame 110 and/or UAV 104. The landing module 154 may then transmit a first set of control signals 145 to the UAV 104, including the determined UAV pose 166, to guide the UAV 104 to a pre- landing position or hovering position above the receiving assembly 130. The landing module 154 (with assistance from the frame sensing module 150, in some cases) then monitors movement of the UAV 104, such as by further processing of the images 133 from the upward-facing camera 132, until the UAV 104 has reached the pre-landing position 164 (or an X- Y- Z position within a range of acceptable positions) above the receiving assembly 130”) and 
wherein, at least one sensor is employed to control movement of the remotely operated and autonomous vehicles as close to the base station as is practical for making a docking, and 
(¶ 33 “The frame sensing module 150, once the frame 110 is identified to be in the space above the base station 120, acts to compute a pose 166 of the frame 110 and/or UAV 104. The landing module 154 may then transmit a first set of control signals 145 to the UAV 104, including the determined UAV pose 166, to guide the UAV 104 to a pre- landing position or hovering position above the receiving assembly 130. The landing module 154 (with assistance from the frame sensing module 150, in some cases) then monitors movement of the UAV 104, such as by further processing of the images 133 from the upward-facing camera 132, until the UAV 104 has reached the pre-landing position 164 (or an X- Y- Z position within a range of acceptable positions) above the receiving assembly 130”; ¶ 26 “ground-based monochromatic camera combined with a vision system to determine the exact position of a quadrotor in 3-dimensional (3D) space relative to a base station, and this avoids the need for heavy on board sensors and cameras on the quadrotor”)
at least one of the base station or a part thereof and the docking probe are moved in at least one dimension to facilitate the coupling of the docking probe which is in turn employed to achieve a precision docking, and 
(FIG. 5, ¶20, ¶¶ 36-38, 45)
a non-contact sensor is employed to guide the vehicle into the position
(i.e., camera, FIG. 1; ¶ 33) 
However, Beard fail to explicitly disclose employing a docking probe to couple the base station and the remotely operated and autonomous vehicles, to the extent a “probe” requires an extension mechanism for docking. 
Borko, from the same field of endeavor, discloses employing a docking probe (LCM) to couple the base station and the remotely operated and autonomous vehicles (¶ 25 “LCM 20 may include a robotic mechanism settable with six axes: roll, pitch, yaw, x, y, and z, allowing the LCM to align with and intercept UAV 10 while in flight. LCM 20 may comprise a plurality of arms 24. For example, as shown in FIG. 1, six arms may be provided. Each arm may be comprised of one or more pieces to enable the arms to stretch and rotate in order to match the position of an incoming UAV 10. At the base of each arm, an electric motor may be provided for adjusting the position of the corresponding arm when launching or capturing an incoming UAV. An electric motor 26 may be provided to rotate an inner ring 28 of the LCM 20 in order to align the UAV with storage system 30. The electric motor 26 may also be configured to rotate the inner ring 28 of the LCM 20 in order to align the locking mechanism 22 with the legs of the UAV. A controller not shown) may be located within or communicatively coupled to LCM 20, and may comprise software and/or hardware to facilitate commands to capture or launch UAV. The controller may be configured to calculate and monitor the location of UAV 10 as it approaches LCM 20. The controller may include one or more transducers (e.g., a sensor, an optical sensor, an RF sensor, an IR sensor, a CCD, a camera, or the like) to determine a relative position of a UAV 10 as it approaches the LCM 20. The LCM 20 may include 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a docking probe as taught by Borko in the system of Beard in order to match the position of the incoming UAV (Borko, ¶ 25) thereby improving docking between the base station and UAV, particularly in the case of smaller UAVs with limited lifting capacity, i.e., z direction control (Borko, abstract “landing and takeoff system has means of tracking the position and orientation of the UAV in real time. The landing mechanism will be substantially aligned to the base of the air vehicle. With small UAVs, their lifting capacity is limited”) and increases payload capacity (Borko, abstract). 

With respect to claims 18-19, Beard in view of Borko disclose the remotely operated and autonomous vehicles are selected from the group consisting of a fixed wing aircraft, a rotor aircraft, a lighter than air aircraft, or a land or water vehicle (Beard, ¶ 7 “a UAV such as a multicopter ( e.g., a quadrotor)”)

With respect to claim 20, Mcgeer in view of Godz and further in view of Beard disclose landing the remotely operated and autonomous vehicles after docking (Beard, 1090, FIG. 10, “land”). 

Claims 1-4, 6-9, 11-13, 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0203140 to McGeer et al. (Mcgeer) in view of US Patent Application Publication No. 2014/0124621 to Godzdanker et al. (Godz) and further in view of US Application Publication No.2016/0039541 to Beardsley et al. (Beard)
With respect to claims 1 and 6, Mcgeer discloses a method for employing remotely operated and autonomous vehicles (i.e., flying object shown in FIG. 1A-3D and 5-6D)(claim 1 “flying object”) (¶7 “particularly desirable for an unmanned aircraft . . . fully autonomous . . . present invention provides for fully automated operation”) comprising wherein: 
the base station is configured to perform at least one function selected from the group consisting of providing shelter, a home base, refueling, loading cargo, and unloading cargo the at least one function is performed without local human intervention (¶30 “base station 5 having a base fuel tank 12 and a base 
However, Mcgeer fails to specifically disclose guiding the vehicles into a position defined by x, y and z coordinates relative to a base station. Godz, from the same field of endeavor, discloses guiding the vehicles into a position defined by x, y and z coordinates relative to a base station (¶ 5 “alignment mechanism . . . move along the landing surface and contact the UAV and move the UAV along the landing surface to the predetermined location . . . secure the UAV to the landing surface when the UAV is moved into the predetermined position”) (¶25 “alignment mechanism 210 moves the UAV on the landing surface such that the UAV is located at the proper location for alignment”) (claims 1-5, “an orientation mechanism coupled with the landing surface configured to adjust the orientation of the landing surface and an alignment mechanism coupled with the landing surface configured to move a UAV resting on the landing surface to a predetermined location on the landing surface . . . orientation mechanism is configured to adjust the landing surface to provide a level surface during UAV landing . . . orientation mechanism comprises a level sensor and two or more actuators configured to selectively rotate and tilt the landing surface based on feedback from the level sensor . . . alignment mechanism comprises two or more wipers coupled with the landing surface and operable to contact the UAV and move the UAValong the landing surface to the predetermined location . . . wipers are interconnected with linear actuators”) (¶36 “landing surface on a docking node is positioned to provide a level landing surface for a UAV . . . signal may be wirelessly transmitted through radio frequency transmission, optical, or acoustic transmission or may instead originate from contact sensors mounted on the landing surface . . . UAV is positioned in a predetermined area on the landing surface. Positioning may be done, for example, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to guide the vehicles into a position defined by x, y and z coordinates relative to a base station, as taught by Godz, in the system of Mcgeer, in order to accurately allow for other subsystems to automatically interact with and service the vehicles since the location of the vehicle is known to the subsystems (Godz, ¶ 20). 
In addition, Mcgeer suggests guiding vehicles into a position defined by x, y and z coordinates relative to a base station since Mcgeer provides that the docking process can be fully automated without manual intervention (¶7 “particularly desirable for an unmanned aircraft . . . fully autonomous . . . present invention provides for fully automated operation”) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) as well as a docking station component that guides vehicle coordinates relative to the base station (claim 1 "a docking station supported by the base and configured to receive a portion of a flying object") (¶40) (abstract, “Guiding surfaces of the receptacle adjust the position and orientation of a probe on the aircraft, directing the probe to mate with a docking fixture of the apparatus”) such that based on the suggestion in Mcgeer, one of ordinary skill in the art at the time of effective filing would have been able to guiding vehicles into a position defined by x, y and z coordinates relative to a base station since such a process was routine to one of ordinary skill in the art at that time of effective filing such that implementing such a process in Mcgeer had a reasonable expectation of success. 
In addition, although McGeer in view of Godz disclose a non-contact sensor employed to guide the vehicle into a position (i.e., McGeer ¶40 “each of the aircraft and base retrieval apparatus can also have equipment for measurement of orientation, such as magnetic or inertial sensors, as well as appropriate mechanisms for computation, power supply, and communication”; Godz, ¶24 “level sensor may include one or more of a number of different sensors that can be used to determine the orientation of the landing surface, such as one or more accelerometers, gyroscopes . . . tilt sensors, etc. . . . two-axis accelerometer is used to determine that the landing surface is sufficiently level”; ¶26 “probe may also 
McGeer in view of Godz fail to explicitly disclose a non-contact sensor is employed to guide the vehicle into the position, wherein the position is defined by x, y and z coordinates relative to a base station. 
Beard, from the same field of endeavor, discloses a similar UAV docking method comprising
guiding the vehicles into a position defined by x, y and z coordinates relative to a base station, wherein a non-contact sensor is employed to guide the vehicle into the position
(FIG. 1 UAV 104, LED 114, 1st control signals 145 sent between base station 120 and UAV 104, 2nd control signals 147 sent between base station 120 and UAV 104)
 (¶ 33 “The frame sensing module 150, once the frame 110 is identified to be in the space above the base station 120, acts to compute a pose 166 of the frame 110 and/or UAV 104. The landing module 154 may then transmit a first set of control signals 145 to the UAV 104, including the determined UAV pose 166, to guide the UAV 104 to a pre- landing position or hovering position above the receiving assembly 130. The landing module 154 (with assistance from the frame sensing module 150, in some cases) then monitors movement of the UAV 104, such as by further processing of the images 133 from the upward-facing camera 132, until the UAV 104 has reached the pre-landing position 164 (or an X- Y- Z position within a range of acceptable positions) above the receiving assembly 130”)
(¶ 26 “ground-based monochromatic camera combined with a vision system to determine the exact position of a quadrotor in 3-dimensional (3D) space relative to a base station, and this avoids the need for heavy on board sensors and cameras on the quadrotor”)
the base station is configured to perform at least one function selected from the group consisting of: providing shelter, a home base, refueling, loading cargo, and unloading cargo and the at least one and 
(¶¶ 7-8 “method and docking ( or base) station ( or docking system including the docking station) are adapted to address the problem of providing a base station for a multicopter so that the multicopter can take off from the base station, land in the base station, and recharge, with all three of these functions being performed autonomously . . . return to the base station and recharge with minimal or no human intervention”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to guide the vehicle of McGeer in view of Godz with a non-contact sensor into a position defined by x, y and z coordinates relative to a base station, as disclosed by Beard, in order to remove the need for any human intervention in docking a UAV to a base station (Beard, ¶¶ 2-7), is adaptable to different types of UAVs (Beard, ¶ 8) and can determine an appropriate time and position for a UAV to reduce thrust for proper landing/ charging/ mating (Beard, ¶ 15) in a manner that does not require heavy on-board sensors or cameras on the UAV (Beard, ¶ 26 “ground-based monochromatic camera combined with a vision system to determine the exact position of a quadrotor in 3-dimensional (3D) space relative to a base station, and this avoids the need for heavy on board sensors and cameras on the quadrotor”).

With respect to claims 2 and 7, Mcgeer in view of Godz and further in view of Beard disclose the base station employs a docking probe for coupling with the remotely operated and autonomous vehicles, and the docking probe can move in at least one dimension to facilitate the coupling (Mcgeer, FIG. 5) (i.e., Mcgeer, ¶34 a docking receptacle (9) on the base station, wherein the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11)) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) (Godz, ¶¶ 4-5 “alignment mechanism . . . move along the landing surface and contact the UAV and move the UAV along the landing surface to the predetermined location . . . secure the UAV to the landing surface when the UAV is moved into the predetermined position”; ¶25 “alignment mechanism 210 moves the UAV on the landing surface such that the UAV is located at the proper location for alignment”; claims 1-5, “an orientation mechanism coupled with the landing surface configured to adjust the orientation of the landing 

With respect to claims 3, 9 and 11 Mcgeer in view of Godz and further in view of Beard disclose the base station employs a sensor to facilitate the coupling with the remotely operated and autonomous vehicles (Godz, ¶36 “a landing surface on a docking node is positioned to provide a level landing surface for a UAV, as indicated at block 705. A signal is received from the UAV indicating that the UAV has landed on the landing surface, according to block 710. Such a signal may be wirelessly transmitted through radio frequency transmission, optical, or acoustic transmission or may instead originate from contact sensors mounted on the landing surface”) (Mcgeer ¶34 “the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11), thus completing the retrieval, wherein mating or matching can be detected by a suitable sensor in the probe or in the base docking device, fixture or probe receiver (11)”).

With respect to claim 4, Mcgeer in view of Godz and further in view of Beard disclose at least a part of the base station moves in at least one dimension to facilitate the coupling of the docking probe and the remotely operated and autonomous vehicles (Mcgeer, “a base retrieval apparatus for an aircraft";  ¶37 orientation mechanism is configured to adjust the landing surface to provide a level surface during UAV landing . . . orientation mechanism comprises a level sensor and two or more actuators configured to selectively rotate and tilt the landing surface based on feedback from the level sensor . . . alignment mechanism comprises two or more wipers coupled with the landing surface and operable to contact the UAV and move the UAV along the landing surface to the predetermined location . . . wipers are interconnected with linear actuators”; ¶36 “landing surface on a docking node is positioned to provide a level landing surface for a UAV”) 

With respect to claim 8, Mcgeer in view of Godz and further in view of Beard disclose the docking probe includes a magnet configured to facilitate coupling with the remotely operated and autonomous vehicles (Mcgeer, ¶ 40 “each of the aircraft and base retrieval apparatus can also have equipment for measurement of orientation, such as magnetic or inertial sensors"). 

With respect to claim 12, Mcgeer in view of Godz and further in view of Beard disclose wherein the docking probe can move in at least one dimension to facilitate the coupling with the remotely operated and autonomous vehicles.
(Mcgeer, FIG. 5) (i.e., Mcgeer, ¶34 a docking receptacle (9) on the base station, wherein the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11)) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) (Godz, ¶¶ 4-5 “alignment mechanism . . . move along the landing surface and contact the UAV 

With respect to claim 13, Mcgeer in view of Godz and further in view of Beard disclose wherein at least a part of the base station can move in at least one dimension to facilitate the coupling with the remotely operated and autonomous vehicles (Mcgeer, FIG. 5) (i.e., Mcgeer, ¶34 a docking receptacle (9) on the base station, wherein the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11)) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) (Godz, ¶¶ 4-5 “alignment mechanism . . . move along the landing surface and contact the UAV and move the UAV along the landing surface to the predetermined location . . . secure the UAV to the landing surface when the UAV is moved into the predetermined position”; ¶25 “alignment mechanism 210 moves the UAV on the landing surface such that the UAV is 

With respect to claim 17, Mcgeer discloses a method for docking remotely operated and autonomous vehicles (i.e., flying object shown in FIG. 1A-3D and 5-6D)(claim 1 “flying object”) (¶7 “particularly desirable for an unmanned aircraft . . . fully autonomous . . . present invention provides for fully automated operation”) on a base station (abstract, “Guiding surfaces of the receptacle adjust the position and orientation of a probe on the aircraft, directing the probe to mate with a docking fixture of the apparatus”) (claim 1 "a docking station supported by the base and configured to receive a portion of a flying object") (¶40) (abstract, “Guiding surfaces of the receptacle adjust the position and orientation of a probe on the aircraft, directing the probe to mate with a docking fixture of the apparatus”) comprising: 
employing a docking probe to couple the base station and the remotely operated and autonomous vehicles wherein (Mcgeer, FIG. 5) (i.e., Mcgeer, ¶34 a docking receptacle (9) on the base station, wherein the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11)) (¶4 “embodiments allow for a fully automated operations 
at least one sensor is employed to control movement of the remotely operated and autonomous vehicles as close to the base station as is practical for making a docking (Mcgeer ¶34 “the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11), thus completing the retrieval, wherein mating or matching can be detected by a suitable sensor in the probe or in the base docking device, fixture or probe receiver (11)”) (Mcgeer, ¶ 40 “each of the aircraft and base retrieval apparatus can also have equipment for measurement of orientation, such as magnetic or inertial sensors"), and 
at least one of the base station or a part thereof and the docking probe are moved in at least one dimension to facilitate the coupling of the docking probe which is in turn employed to achieve a precision docking (¶30 "the base retrieval apparatus attachable to a stationary or movable base"; ¶29 "move the member relative to the docking station until the docking station receives the portion of the flying object"; claim 11; ¶40 “the aircraft and base retrieval apparatus each can be equipped with a suitable device for measuring relative position and velocity in three dimensions, such as satellite-navigation equipment having antennas on the aircraft 14 and on a reference point such as point 15 near the base docking device, fixture or probe receiver 11. In an embodiment, each of the aircraft and base retrieval apparatus can also have equipment for measurement of orientation, such as magnetic or inertial sensors, as well as appropriate mechanisms for computation, power supply, and communication”; ¶42 “a base station mounted on the azimuthal pivot 21 (as shown in FIG. 2). The base support member 34 could then be oriented or rotated by a suitable actuator on the pivot, or by the weathervane action of the suitably placed aerodynamic surfaces or members 22”; ¶ 44 “base docking device, fixture or probe receiver and the guide or docking receptacle may be mounted on a gimbal 23 so that the axis of the funnel can align with the 
However, Mcgeer fails to specifically disclose guiding the vehicles into a position defined by x, y and z coordinates relative to a base station. Godz, from the same field of endeavor, discloses guiding the vehicles into a position defined by x, y and z coordinates relative to a base station in conjunction with at least one base station or a part thereof and the docking probe are moved to facilitate coupling of the docking probe (¶ 5 “alignment mechanism . . . move along the landing surface and contact the UAV and move the UAV along the landing surface to the predetermined location . . . secure the UAV to the landing surface when the UAV is moved into the predetermined position”) (¶25 “alignment mechanism 210 moves the UAV on the landing surface such that the UAV is located at the proper location for alignment”) (claims 1-5, “an orientation mechanism coupled with the landing surface configured to adjust the orientation of the landing surface and an alignment mechanism coupled with the landing surface configured to move a UAV resting on the landing surface to a predetermined location on the landing surface . . . orientation mechanism is configured to adjust the landing surface to provide a level surface during UAV landing . . . orientation mechanism comprises a level sensor and two or more actuators configured to selectively rotate and tilt the landing surface based on feedback from the level sensor . . . alignment mechanism comprises two or more wipers coupled with the landing surface and operable to contact the UAV and move the UAV along the landing surface to the predetermined location . . . wipers are interconnected with linear actuators”) (¶36 “landing surface on a docking node is positioned to provide a level landing surface for a UAV . . . signal may be wirelessly transmitted through radio frequency transmission, optical, or acoustic transmission or may instead originate from contact sensors mounted on the landing surface . . . UAV is positioned in a predetermined area on the landing surface. Positioning may be done, for example, through moving one or more wipers along the landing surface and sliding the UAV that is resting on the landing surface to the desired position”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to guide the vehicles into a position defined by x, y and z coordinates relative to a base station in 
McGeer in view of Godz fail to explicitly disclose a non-contact sensor is employed to guide the vehicle into the position, wherein the position is defined by x, y and z coordinates relative to a base station. 
Beard, from the same field of endeavor, discloses a similar UAV docking method comprising
guiding the vehicles into a position defined by x, y and z coordinates relative to a base station, wherein a non-contact sensor is employed to guide the vehicle into the position
(FIG. 1 UAV 104, LED 114, 1st control signals 145 sent between base station 120 and UAV 104, 2nd control signals 147 sent between base station 120 and UAV 104)
 (¶ 33 “The frame sensing module 150, once the frame 110 is identified to be in the space above the base station 120, acts to compute a pose 166 of the frame 110 and/or UAV 104. The landing module 154 may then transmit a first set of control signals 145 to the UAV 104, including the determined UAV pose 166, to guide the UAV 104 to a pre- landing position or hovering position above the receiving assembly 130. The landing module 154 (with assistance from the frame sensing module 150, in some cases) then monitors movement of the UAV 104, such as by further processing of the images 133 from the upward-facing camera 132, until the UAV 104 has reached the pre-landing position 164 (or an X- Y- Z position within a range of acceptable positions) above the receiving assembly 130”)
(¶ 26 “ground-based monochromatic camera combined with a vision system to determine the exact position of a quadrotor in 3-dimensional (3D) space relative to a base station, and this avoids the need for heavy on board sensors and cameras on the quadrotor”)
the base station is configured to perform at least one function selected from the group consisting of: providing shelter, a home base, refueling, loading cargo, and unloading cargo and the at least one function is performed without local human intervention, and 
(¶¶ 7-8 “method and docking ( or base) station ( or docking system including the docking station) are adapted to address the problem of providing a base station for a multicopter so that the multicopter 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to guide the vehicle of McGeer in view of Godz with a non-contact sensor into a position defined by x, y and z coordinates relative to a base station, as disclosed by Beard, in order to remove the need for any human intervention in docking a UAV to a base station (Beard, ¶¶ 2-7), is adaptable to different types of UAVs (Beard, ¶ 8) and can determine an appropriate time and position for a UAV to reduce thrust for proper landing/ charging/ mating (Beard, ¶ 15) in a manner that does not require heavy on-board sensors or cameras on the UAV (Beard, ¶ 26 “ground-based monochromatic camera combined with a vision system to determine the exact position of a quadrotor in 3-dimensional (3D) space relative to a base station, and this avoids the need for heavy on board sensors and cameras on the quadrotor”).

With respect to claims 18-19, Mcgeer in view of Godz and further in view of Beard disclose the remotely operated and autonomous vehicles are selected from the group consisting of a fixed wing aircraft, a rotor aircraft, a lighter than air aircraft, or a land or water vehicle (Godz, ¶3 “UAVs may be fixed-wing aircraft, or rotary-wing aircraft")(Mcgeer, ¶29 “aircraft configured for efficient wingborne flight”; ¶37 “The aircraft includes a fixed wing 17, a propeller 18”). 

With respect to claim 20, Mcgeer in view of Godz and further in view of Beard disclose landing the remotely operated and autonomous vehicles after docking (Godz, ¶19 "a docking node (100) may receive a lightweight unmanned helicopter (105), wherein the docking node (100) includes a general-purpose landing surface (110) where the helicopter(105) may land"; FIG. 1) (Mcgeer, FIG. 5 and accompanying description). 

Claims 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0203140 to McGeer et al. (Mcgeer) in view of US Patent Application Publication No. 2014/0124621 to Godzdanker et al. (Godz) and further in view of Beard and further in 
With respect to claims 5 and 14, Mcgeer in view of Godz and further in view of Beard fail to specifically disclose the base station is configured to load and unload cargo employing a cargo conveyance system. Herman, from the same field of endeavor, discloses a base station configured to load and unload cargo employing a cargo conveyance system (¶ 8 “a base station comprising a cargo zone for at least one load , wherein the base station may be a dual-purpose loading and unloading station”; claim 8).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement the teachings of Herman in the system of Mcgeer in view of Godz in order to “minimizing the number of humans playing an active role in the acts of loading, delivery, and unloading” (Herman, ¶1). 
With respect to claim 15, Mcgeer in view of Godz and further in view of Beard and further in view of Herman disclose the cargo conveyance system comprises robotic elements (Herman, claim 8  "the base station comprises a cargo zone for at least one load"; claim 8, and ¶8 "a base station which may be a dual-purpose loading and unloading station, wherein the loading station may automatically provide at least one load to a vehicle").
With respect to claim 16, Mcgeer in view of Godz and further in view of Beard and further in view of Herman disclose the cargo conveyance system is configured to work with a cargo conveyance system within a cargo hub (Herman, ¶ 8 "a cargo zone where the load may be provided to the vehicle or received from the vehicle”) (Herman, ¶19 "the beacons guide the vehicle to a cargo zone, which may be a loading zone or an unloading zone, where a load carried by the vehicle will be loaded or unloaded, respectively"). 

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0203140 to McGeer et al. (Mcgeer) in view of US Patent Application Publication No. 2014/0124621 to Godzdanker et al. (Godz) and further in view of Beard and further in view of US 2016/0378108 to Paczan et al. (Paczan)
With respect to claim 10, Mcgeer in view of Godz and further in view of Beard fail to explicitly disclose the remotely operated and autonomous vehicles include a sensor configured to facilitate coupling with the remotely operated and autonomous vehicles.  Paczan, from the same field of endeavor, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to couple autonomous vehicles using a sensing mechanism in order to improve travel range and increase the variety of cargo that can be delivered (Paczan, abstract, “collective UAV in which multiple UAVs may be coupled together to form the collective UAV. A collective UAV may be used to aerially transport virtually any size, weight or quantity of items, travel longer distances, etc. For example, rather than using one large UAV to carry a larger or heavier item, multiple smaller UAVs may couple together to form a collective UAV that is used to carry the larger or heavier item”).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667